In a family offense proceeding pursuant to Family Court Act article 8, the appeal is from an order of the Family Court, Kings County (Segal, J.), dated August 13, 1999, which denied the father’s motion to vacate an order of protection of the same court (Grosvenor, J.), dated March 11, 1998, entered upon his default in appearing for a hearing.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the father’s motion to vacate an order of protection entered upon his default in appearing for a hearing on the mother’s petition. He demonstrated neither a reasonable excuse for his default nor a meritorious defense to the petition (see, CPLR 5015 [a] [1]; Matter of Helen T. v Roosevelt B., 256 AD2d 583). Altman, J.P., Adams, Townes and Prudenti, JJ., concur.